Citation Nr: 1514847	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  12-08 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from January 1989 to January 1993.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A January 2015 letter from the Veteran's readjustment counselor indicates that the Veteran was found permanently and totally disabled due in part to his PTSD as of October 2010.  While the VBMS claims file currently contains evidence disclosed by the Social Security Administration (SSA), it does not pertain to the Veteran or his claims.  As the Veteran contends that his PTSD has increased in severity and rendered him unemployable, his SSA records are relevant and should be obtained prior to the adjudication of his claims.  38 U.S.C.A. § 5103A(c)(1)(C) (West 2014); 38 C.F.R. § 3.159(c)(1) (2014).  

Further, it is unclear which of the Veteran's symptoms are attributable to his service-connected disabilities-at this time, PTSD and undiagnosed illness manifested by headaches-versus his non-service-connected disabilities.  See January 2015 Readjustment Counselor Letter (noting that the Veteran was found disabled by the SSA due to his PTSD and a non-service-connected spine disability); see also October 2012 VA Examination (attributing the Veteran's symptoms in part to traumatic brain injury (TBI)); February 2013 VA Treatment Records (listing "[b]rain diseases due to trauma").  But see September 2010 VA Examination (finding no evidence that the Veteran suffered a TBI); May 2014 VA Treatment Records (listing diagnosis code 348.89 for "other conditions of brain").

Accordingly, the case is REMANDED for the following action:

1. Make efforts to obtain any relevant outstanding records, including from VA, SSA, and any Vet Centers as well as the University of California-Davis, Mercy Hospital, Travis Air Force Base, and Dr. Baquero dated since October 2009.  Associate any efforts with the claims file.  If any records are unavailable, please associate a memorandum with the record that details the efforts made to obtain them.

2. Make efforts to obtain information the Veteran's Vocational Rehabilitation file and request information from any former employers, including Hacienda, Inc. and Local 408 Carpenter's Union.   

3. Schedule the Veteran for examinations by appropriate examiners regarding the current severity of both his PTSD and undiagnosed illness manifested by headaches.  Provide the examiners with the claims file, including a copy of this REMAND and any pertinent evidence in Virtual VA not already of record.  The examiners should review this Remand and the claims file and describe any disability and functional impairments in detail.   

Please provide the basis for any diagnosis and a complete medical rationale for any opinion.  If any medical literature is used, please provide a citation.

All opinions MUST consider the Veteran's lay testimony regarding the onset and duration of his symptoms.  

To the extent possible, the examiners should indicate which of the Veteran's symptoms are attributable to his service-connected disabilities, and which are attributable to non-service-connected disabilities.  If the examiners find that an opinion cannot be rendered regarding the attribution of symptoms without resorting to speculation, the examiners MUST state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), a deficiency in the record (additional facts are required), or by the examiner (does not have the knowledge or training).

4. Then, readjudicate the Veteran's claim.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the case should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

